DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Arguments
Applicant’s response to Office action was received on November 30, 2020.
In response to Applicant’s amendment of the claims, the corresponding prior art claim rejections have been correspondingly amended, below in this Office action.
Regarding the 103 rejections, Applicant first argues that Torres does not disclose delivering two or more packages to a particular recipient during a single delivery event.  In response, although Torres does disclose the recipient receiving multiple packages through its delivery system (see Torres, paragraph [0069]), it is not clear from Torres that such multiple recipient packages were necessarily received via a single delivery event.  Therefore, Examiner turns to Robinson for the disclosure of “wherein the two or more packages are delivered to the recipient during a single delivery event.”  For example, Robinson, paragraph [0079], states:
In various embodiments, the system may be configured to facilitate delivery of a plurality of parcels to a particular locker bank and storage of each individual parcel in a separate locker. In other embodiments, the system is configured to facilitate delivery of a plurality of parcels having two or more 

The immediately preceding quotation describes the delivery of three parcels to a locker bank, the three parcels potentially being redirected to the locker bank after an unsuccessful delivery on the same day.  If one of the parcels belongs to a first roommate, and two of the parcels belong to a second roommate, then the parcels may be divided between two different lockers on the basis of roommate identity.  For the roommate who receives two of the packages, this represents disclosure of “wherein the two or more packages are delivered to the recipient during a single delivery event.”
Also see Robinson, claim 1, which states:
1. A computer-implemented method for directing one or more parcels having a consignee to a suitable locker bank location and facilitating a release of the one or more parcels from the suitable locker bank location, the method comprising:
receiving, by a processor, a first indication that delivery of one or more parcels is not possible to the consignee at a primary delivery location;
determining, by a processor, a suitable locker bank location based at least in part on the primary delivery location;
facilitating delivery of the parcel to the suitable locker bank location;

at least partially in response to receiving the first request, providing access, by a processor, to one or more lockers at the suitable locker bank location;
receiving, by a processor, a second indication that the one or more parcels have been placed in a particular one of the one or more lockers;
at least partially in response to receiving the second indication, associating, by a processor, the one or more parcels with the particular one of the one or more lockers;
receiving, by a processor, from an individual at the computing device associated with the suitable locker bank, a second request to retrieve the one or more parcels from the particular one of the one or more lockers;
at least partially in response to receiving the second request, confirming an identity, by a processor, of the individual; and
at least partially in response to confirming the identity of the individual, facilitating, by a processor, the release of the one or more parcels from the particular one of the one or more lockers to the individual.

In the immediately preceding quotation, “one or more parcels having a consignee” are directed to a suitable locker bank.  Note that the language “or more” indicates that multiple parcels may be involved, and that the language “a consignee” indicates that the multiple parcels may be for only one consignee (that is, recipient).  Note also that the claim describes a process in which it appears that only one stop is made at the locker bank to deliver the one or more parcels, not repeated delivery trips to do so.  Therefore, again, Robinson discloses “wherein the two or more packages are delivered to the recipient during a single delivery event.”
Applicant argues against the use of the Robinson reference here, based on that Robinson is intended for redirected deliveries from failed delivery attempts elsewhere.  In response, there are certainly portions of Robinson supporting such use; see Robinson, paragraphs [0001] and [0079], for example.  However, that being said, this 
Applicant further argues against Robinson in the paragraph beginning at the bottom of p. 8 of Applicant Response.  Applicant states that Robinson never suggests or contemplates a system for expediting the delivery of multiple packages, with one package to a locker, to a single recipient during the delivery event.  In response, see the quotations from Robinson above for how Robinson discloses a system for expediting the delivery of multiple packages to a single recipient during the delivery event.  As for a one-to-one assignment of packages to lockers, Examiner used Varman for this feature.  See Varman, paragraph [0115].  This Varman paragraph describes a postman arriving at a locker bank with parcels to deliver, each parcel having been assigned to a corresponding locker of the locker bank.  The postman sequentially places each parcel into its appropriate assigned box.  Examiner does not notice any disclosure in paragraph [0115] of multiple parcels being placed into the same box -- it appears that 
Even if Applicant were to argue that the insertion of one parcel at a time into an opened box does not necessarily mean a one-to-one correspondence between parcels and lockers (because two parcels could be assigned to a box, and the second parcel could be added in a later opening of the box during the postperson’s visit), a further analysis of the Varman reference supports Examiner’s above interpretation of paragraph [0115] to be a valid one.  For example:
a.  Varman, paragraph [0059], describes a boxes occupancy status as binary:  whether the box contains a parcel or not.  This is in contrast to having a count of number of parcels in a box, in addition to empty status.
b.  Varman, paragraph [0061], is one of the most informative paragraphs on this issue.  It states:  “When occupied, each compartment of the assembly A is designed to contain a single parcel delivery to a single recipient (this "delivery" may sometimes include several simultaneous parcels that are addressed to a same recipient).  In contrast to the case of typical rented P.O.  boxes, where each box in the array is rented by a specific recipient for a long period, each compartment in the assembly A of the invention is assigned to a recipient for a single delivery only.”  While this quotation does allow for the alternative in which multiple parcels to a single recipient could be placed in the same box, note the use of the word “may” with respect to this alternative, indicating that this does not have to be the case.  When that is not the configuration used, the result is one parcel for each one compartment/box/locker, as described in the rest of the 
c.  Varman, paragraph [0070], states:  “It determines and records in its internal memory the occupancy status of each box in the assembly, namely, whether at any given time the box contains an item or not.  Moreover, when an item is collected from a box, the processor records that this specific box is no longer occupied.”  This quotation again supports that occupancy status in Varman is binary, either the box contains an item or not, without the options of multiple numbers of boxes.  This quotation also states that, when an item is collected from a box, the box is assumed to be no longer occupied.  This supports that Varman discloses the one-to-one correspondence between parcels and lockers/boxes for which Examiner used it, because, if there were two parcels in the box, and one box were removed, the box would not in fact be empty (for example).  Therefore, again, Examiner’s interpretation of Varman is supported.
While Examiner has continued to use the Varman reference in this Office action for disclosure of such one-to-one correspondence, for consistency with the previous Office action, Examiner has noticed that the Robinson reference also appears to disclose the concept of such one-to-one correspondence.  See Robinson, paragraph [0079], which states:  “In various embodiments, the system may be configured to facilitate delivery of a plurality of parcels to a particular locker bank and storage of each individual parcel in a separate locker.  In other embodiments, the system is configured to facilitate delivery of a plurality of parcels having two or more intended recipients to a particular locker bank and further facilitate placement of each of the plurality of parcels having the same intended recipient into a particular locker.”  In the first of these two 
Applicant further argues that Robinson does nothing to suggest a system for accelerating the delivery of multiple packages to a single recipient with the delivery person identifying the number of packages to be delivered to that person upon showing up at the locker bank at a delivery event, and a locker being opened for each package upon input from the delivery person, and if more than one locker is needed for the recipient, all lockers being opened simultaneously.  This argument is not persuasive because Applicant is arguing that Robinson does not disclose features for which Examiner is not relying on Robinson.  As 103 rejections, the prior art rejections rely on a combination of disclosures from multiple prior art references.  For example, with respect to this particular Applicant statement, note that Examiner does not rely on Robinson for the part of the statement having to do with multiple lockers being opened simultaneously; rather, Examiner uses the Levy reference for that particular feature.  Therefore, Examiner does not find this particular Applicant argument to be persuasive, for that reason.
Regarding Applicant’s argument that Robinson never indicates a one-to-one relationship of packages and lockers for a single recipient, see Examiner’s discussion of paragraph [0079] of Robinson, above in this Office action.
Applicant further argues that Varman adds nothing to Torres and in fact teaches way from Applicant’s claims.  In response, see Examiner’s discussion above of how Examiner correctly used the Varman reference.  To address Applicant’s specific Varman arguments here, Applicant is arguing that, in Varman, the packages have already been assigned to boxes in advance; therefore, there is no need for the delivery person’s input of information such as numbers of packages upon arrival at the locker bank, as in Applicant’s claims.  Applicant also argues that the sequential accessing of lockers in Varman teaches away from the simultaneous opening of lockers in Applicant’s claims.
In response, as discussed above by Examiner, features of references may be separable from each other, like chapters in a book may be, and Examiner is not combining features from other prior art references into the base reference beyond what is explicitly described in the 103 rejections.  For example, in the claim 1 103 rejection below in this Office action, Examiner is only combining the feature from Varman of “wherein there is only one package assigned to each locker.”  This means that Examiner is not combining the sequential locker-by-locker access feature of Varman into the 103 combination there.
As for teaching away, MPEP 2141.02(VI) provides valuable guidance on this topic:
VI.    PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS
A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Assoc., Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) (Claims were directed to a process of producing a porous article by expanding shaped, unsintered, highly crystalline poly(tetrafluoroethylene) (PTFE) by stretching said PTFE at a 10% per second Allied Erecting v. Genesis Attachments, 825 F.3d 1373, 1381, 119 USPQ2d 1132, 1138 (Fed. Cir. 2016) ("Although modification of the movable blades may impede the quick change functionality disclosed by Caterpillar, ‘[a] given course of action often has simultaneous advantages and disadvantages, and this does not necessarily obviate motivation to combine.’" (quoting Medichem, S.A. v. Rolabo, S.L., 437 F.3d 1157, 1165, 77 USPQ2d 1865, 1870 (Fed Cir. 2006) (citation omitted))).
However, "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). See also MPEP § 2123.

Following the above guidance, Varman does not appear to be teaching away here.  As the guidance explains, simply disclosing more than one alternative does not constitute a teaching away if it does not criticize, discredit, or otherwise discourage the solution claimed.  While Varman may pre-assign lockers to parcels, it does not appear that Applicant pointed out any portion of Varman which explicitly criticizes the use of Varman’s system in an embodiment wherein lockers are not assigned until the delivery person has arrived.  Similarly, while Varman may disclose sequential deliveries to parcels, it does not appear that Applicant pointed out any portion of Varman which explicitly criticizes the use of Varman’s system in an embodiment wherein multiple lockers may be unlocked simultaneously.  Therefore, Applicant’s teaching away arguments here are not persuasive.  It is also important to note that the other cited prior art references may be persuasive on the value of assigning lockers after the arrival of the delivery person, or of unlocking multiple lockers simultaneously.
Applicant next argues against the use of the Mayer reference for claim 3, based on that Mayer’s and Applicant’s systems are very different and end up utilizing the locker banks in completely different ways.  Again, Examiner believes this issue comes down to separability of a feature.  In Applicant’s claim 3, if a selected locker size is not available, then a next-larger-size locker is opened.  Claim 8 of Mayer states:  “8. The method according to claim 7, comprising opening a compartment of the next-smaller or next-larger size if no empty compartment in the size of the previously closed compartment is available in the locker system.”  Therefore, Mayer is similar to Applicant’s feature in that, if the “first-priority” size is not available, a next-larger size may be substituted.  Mayer need not necessarily be considered to be so different from Applicant’s application as Applicant appears to be indicating; for example, Mayer, abstract, states:  “The invention relates to a method for depositing mail by a deliverer of mail in an electronic safety deposit box system provided with several lockable compartments.”  While Applicant might be able to make a list of differences in details between Applicant’s application and Mayer, Examiner is only trying to combine features from Mayer that are indicated in the 103 rejections, not every detail.  With respect to the claim 3 rejection feature, Mayer’s disclosure seems applicable:  a particular-sized compartment is not available, so a close second-choice is used.  This is very comparable to Applicant’s claim 3.  Therefore, Examiner does not find this Applicant argument to be persuasive.
Applicant next argues against the 103 rejection of claim 4.  First, Applicant argues that Guzman reference is not analogous art.  In response, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Guzman is analogous art at least because it is reasonably pertinent to the particular problem with which Applicant was concerned.  Applicant’s claims are directed to a locker delivery system which has a user interface for the delivery person to enter information.  Although Guzman is not particularly related to physical deliveries or lockers, Guzman is particularly related to user interfaces.  In fact, Guzman is even more related to Applicant’s claims than a generic user interface reference because Guzman’s interface deals with specifying recipients (although they are recipients of electronic communications and not physical deliveries).  See Guzman, paragraph [0021].
Another way of looking at this argument is to consider the example of a person designing a new automobile.  Would such a person never reasonably consider consulting references describing electronic locks (with respect to designing the locking system of the new automobile), simply because those references do not specifically mention automobiles?  Examiner believes that such lock references could reasonably be expected to be considered by such an automobile designer, even though they only address part of such automobile (the locking system) and not automobiles as a whole.  Similarly, Examiner believes that a person of ordinary skill in the art at the time of Applicant’s priority date would have reasonably considered a user interface disclosure like in Guzman, for the reasons given above, even though Guzman is more related to the user interface portion of Applicant’s system than the locker delivery system as a whole.  Therefore, Examiner does not find this Applicant argument to be persuasive.

Regarding the 103 rejection of claim 5, Applicant argues that Elberbaum fails to disclose “wherein a plural number of packages for the recipient is communicated to the recipient.”  Examiner cited Elberbaum, paragraph [0054], for this disclosure, said paragraph stating:
The vide interphone monitors 16-1, 16-2 and 16-n can be n number of video interphone monitor units or shopping terminals as explain in the US and PCT application referred to above. Similarly the matrix 15 shown in FIGS. 6 and 7 can be a matrix, hub or a router unit incorporated in a shopping terminal system of a building that includes entry panels for at least accessing the delivery rooms and cages. Further the video interphone system and/or the shopping terminals system along with the operating programs of the matrix 15 and the interface 7 can generate a display message or a voice message or switch on an indicator and any combination thereof onto the video interphones 16-1̴16-n and/or the shopping terminals to advise or remind a tenant that there is a delivered package in a locker for him to retrieve. The message or messages (for several deliveries) include the locker numbers or description and at the same time activate the "locker open" key or an icon of a touch screen that is incorporated in the video interphone monitor 16-1, ̴16-n and the shopping terminal for enabling the opening of the referred to locker or the lockers from inside the apartment and go to the locker to retrieve the package.

The immediately preceding quotation describes a recipient being notified of an incoming delivery via a displayed message.  The quotation also states that there may be multiple such notifications sent when there are multiple deliveries.  In such situation, Elberbaum is disclosing “wherein a plural number of packages for the recipient is communicated to the recipient,” the element for which Examiner cited that paragraph.  Note that even if 
Regarding the 103 rejection of claim 6, Applicant argues against the combinability of Janwadkar with other prior art references, for a variety of reasons.  In response, note that, for claim 6’s 103 rejection, Janwadkar is only used for the disclosure of one feature:  “an input device configured to allow the person to input the number of lockers required during the storage event.”  Examiner is not trying to combine all of the other features from Janwadkar into the other prior references, for this rejection, and the feature that Examiner is combining is separable from the other Janwadkar features.  This resolves Applicant’s arguments here with respect to claim 6’s rejection.  For example, one Applicant argument is that claim 6 has been amended such that the lockers are in a vertical plane, while Janwadkar is directed to rotating carousels.  As an initial matter, the carousels are stacked in at least some embodiments of Janwadkar, and one could argue that the compartments are in a vertical plane in such a configuration.  However, we need not even arrive at that counterargument because Examiner is not trying to modify the combination of disclosures in the rejection of claim 6 with the carousel aspect of Janwadkar, only the stated feature of “an input device configured to allow the person to input the number of lockers required during the storage event.”  This feature is separable from the carousel aspect of Janwadkar 
Applicant’s 103 arguments concerning claims 7-11 are similar to arguments already addressed above with respect to other claims, and Examiner hereby incorporates Examiner’s counterarguments there with respect to claims 7-11, as well.
With respect to claim 12, Applicant’s arguments with respect to Torres, Robinson, and Varman are very similar to Applicant’s arguments with respect to claim 1 and those references, and Examiner incorporates Examiner’s above responses to those Applicant arguments here, as well.
Applicant’s argument with respect to Elberbaum in claim 12’s rejection was already addressed above, with respect to another claim.  See Examiner’s response, above in this Office action.
Applicant’s arguments with respect to claims 13-17 reference arguments with respect to other claims that have already been addressed by Examiner above.  See Examiner’s responses, above in this Office action.
In response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
Therefore, Examiner does not find Applicant’s arguments to be persuasive.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torres, US 20150186840 A1, in view of Robinson, US 20150106294 A1, in further view of Varman, US 20200193373 A1, in further view of Levy, US 20160335595 A1.
As per Claim 1, Torres discloses:
- a system for delivering two or more packages to a recipient, with each package having a package identifier, by a delivery person in a location with multiple recipients (paragraph [0002] (delivery of parcels to lockers); paragraph [0014] (residents/tenants); paragraph [0035] (identify parcels by scanner; courier); paragraph [0069] (plural parcels for a resident));
- a plurality of lockers, each locker having an interior space and a door that when opened allows access to the interior space (Figure 1);
- a locking portion associated with each door for allowing the door to open when in the unlocked state and remain closed when in the locked state (paragraph [0032] (locking systems));
- a central control unit comprising an authentication portion adapted to verify the status of the delivery person, an identifier to allow the delivery person to identify a recipient, and a controller configured to deactivate the locking portions on the individual lockers (paragraph [0023] (computer); paragraph [0026] (courier is able to input a way to identify the recipient); paragraph [0049] (courier code); paragraph [0069] (recipient code); paragraph [0070] (unlock));
- wherein a number of packages being delivered are for a particular recipient (paragraph [0069] (plural parcels for a resident));
- wherein upon authentication of the delivery person, identification of a recipient and the number of lockers for packages to be delivered to the identified recipient, the controller deactivates the number of locking portions for the number of packages to be delivered to the identified recipient, and the delivery person places the packages in the interior space of each locker opened by a deactivated lock and closes the associated door (paragraphs [0056]-[0068] (drop off); paragraphs [0069]-[0070] (multiple lockers for one recipient)).
Torres fails to disclose wherein the two or more packages are delivered to the recipient during a single delivery event.  Robinson discloses wherein the two or more packages are delivered to the recipient during a single delivery event (paragraph [0079] (“In other embodiments, the system is configured to facilitate delivery of a plurality of parcels having two or more intended recipients to a particular locker bank and further facilitate placement of each of the plurality of parcels having the same intended recipient into a particular locker.  For example, following an unsuccessful delivery of three parcels to a particular address that is shared by two roommates, the systems may facilitate delivery of those parcels to a suitable locker bank.  If one of the three parcels is addressed to a first roommate, and two of the three parcels are addressed to a second roommate, the system may be configured to facilitate placement of the parcel addressed to the first roommate in a first locker and the parcels addressed to the second roommate in a second locker.”; “As will be understood more fully in the context of the Consignee 
The modified Torres fails to disclose an input device configured to allow the delivery person to input the number of packages being delivered.  Robinson discloses an input device configured to allow the delivery person to input the number of packages being delivered (paragraph [0087] (number of parcels)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Torres such that the invention includes an input device configured to allow the delivery person to input the number of packages being delivered, as disclosed by Robinson, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The modified Torres fails to disclose wherein there is only one package assigned to each locker.  Varman discloses wherein there is only one package assigned to each locker (paragraph [0115] (thus, number of lockers for recipient = number of packages for recipient)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Torres such that there is only one package assigned to each locker, as disclosed by Varman, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The modified Torres fails to disclose wherein the controller simultaneously deactivates multiple locking portions to which a delivery person is delivering.  Levy discloses wherein the controller simultaneously deactivates multiple locking portions to which a delivery person is delivering (paragraph [0056] (“In at least one embodiment, a user device may send, via the network, to the lock interface 112 or control terminal 110, signals that include a request to open at least one of the electronic locks 103a-n.”); paragraph [0089] (“For example, a request may include user authentication information, password, identifier(s) of electronic lock(s), etc.”); paragraph [0090] (“Output signals 211a-d are sent by the processor 210 to open corresponding electronic locks.  In an embodiment, the output signals 211a-d may be sent at the same time to open the corresponding electronic locks simultaneously.”); paragraph [0100] (computer system); paragraph [0135] (“In at least one alternative embodiment, the optional user devices 130a-n of the storage system 600 may include handheld devices used by the delivery service that send requests to open at least one of the locks so that a package(s) may be dropped off in the room(s) (or other storage areas), and/or the returned or unclaimed packages may be picked up.”); paragraph [0140] (“Optional storage areas 611a-n are secured storage compartments or spaces in storage locations 608 for temporarily holding or storing articles or items, and may be accessible by both delivery services and intended recipients.  In an embodiment, optional storage areas 611a-n may be lockers or rooms.”)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Torres such that the controller simultaneously deactivates multiple locking portions to which a delivery person is delivering, as disclosed by Levy, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 2, Torres further discloses wherein the plurality of lockers comprises lockers of at least two different sizes and wherein the inputter allows the delivery person to input the size of the lockers .

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torres in view of Robinson in further view of Varman in further view of Levy in further view of Mayer, US 20060226979 A1.
As per Claim 3, the modified Torres fails to disclose wherein if a particular size of locker is not available for the task, the next larger size of locker is used.  Mayer discloses wherein if a particular size of locker is not available for the task, the next larger size of locker is used (claim 8).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Torres such that if a particular size of locker is not available for the task, the next larger size of locker is used, as disclosed by Mayer, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torres in view of Robinson in further view of Varman in further view of Levy in further view of Guzman, US 20130204888 A1.
As per Claim 4, the modified Torres fails to disclose wherein the identifier comprises a list of recipients and a means to allow the person to select a recipient from the list.  Guzman discloses wherein the identifier comprises a list of recipients and a means to allow the person to select a recipient from the list (paragraph [0021]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Torres such that the identifier comprises a list of recipients and a means to allow the person to select a recipient from the list, as disclosed by Guzman, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torres in view of Robinson in further view of Varman in further view of Levy in further view of Elberbaum, US 20090141117 A1.
As per Claim 5, Torres further discloses wherein the central control unit is adapted to notify the recipient of the package received for that recipient and provide a verification to the recipient to subsequently communicate to the controller to deactivate the correct number of locking portions in order to retrieve the packages (paragraph [0026]; paragraphs [0069]-[0070]).
The modified Torres fails to disclose wherein a plural number of packages for the recipient is communicated to the recipient.  Elberbaum discloses wherein a plural number of packages for the recipient is communicated to the recipient (paragraph [0054]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Torres such that a plural number of packages for the recipient is communicated to the .

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torres in view of Robinson in further view of Janwadkar, WO 2017/154018 A1, in further view of Levy.
As per Claim 6, Torres discloses:
- a system for delivering two or more packages to a recipient, with each package having a package identifier, by a delivery person who is different than the recipient in a location with multiple recipients (paragraph [0002] (delivery of parcels to lockers); paragraph [0014] (residents/tenants; if multiple residents, at least one must be different from a particular delivery person); paragraph [0035] (identify parcels by scanner; courier); paragraph [0069] (plural parcels for a resident));
- a plurality of lockers arrayed in a vertical plane, each locker having an interior space and a door that when opened allows access to the interior space (Figure 1);
- a locking portion associated with each door for allowing the door to open when in the unlocked state and remain closed when in the locked state (paragraph [0032] (locking systems));
- a central control unit comprising an authentication portion adapted to verify the status of the delivery person, an identifier to allow the delivery person to identify a recipient, and a controller configured to deactivate the locking portions on the individual lockers (paragraph [0023] (computer); paragraph [0026] (courier is able to input a way to identify the recipient); paragraph [0049] (courier code); paragraph [0069] (recipient code); paragraph [0070] (unlock));
- wherein plural lockers are used to deliver packages to the intended recipient (paragraphs [0069]-[0070] (multiple lockers for one recipient));
- wherein upon authentication of the delivery person, identification of a recipient and the number of lockers for packages to be delivered to the identified recipient, the controller deactivates the number of locking portions equal to the number of lockers identified, and the delivery person places the packages in the interior space of each locker opened by a deactivated lock and closes the associated door (paragraphs [0056]-[0068] (drop off); paragraphs [0069]-[0070] (multiple lockers for one recipient));
- wherein the central control unit is adapted to notify the recipient of that a package or packages were received for that recipient and provide an authentication to the recipient to subsequently communicate to the controller to deactivate the locking portions of the required lockers in order to retrieve the package or packages (paragraph [0026]; paragraphs [0069]-[0070]).
Torres fails to disclose wherein the two or more packages are delivered to the recipient during a single delivery event.  Robinson discloses wherein the two or more packages are delivered to the recipient during a single delivery event (paragraph [0079] (“In other embodiments, the system is configured to facilitate delivery of a plurality of parcels having two or more intended recipients to a particular locker bank and further facilitate placement of each of the plurality of parcels having the same intended recipient into a particular locker.  For example, following an unsuccessful delivery of three parcels to a particular address that is shared by two roommates, the systems may facilitate delivery of those parcels to a suitable locker bank.  If one of the three parcels is addressed to a first roommate, and two of the three parcels are addressed to a second roommate, the system may be configured to facilitate placement of the parcel addressed to the first roommate in a first locker and the parcels addressed to the second roommate in a second locker.”; “As will be understood more fully in the context of the Consignee Parcel Release Module described below, the system may be configured to generate separate PIN numbers for parcels having different consignees, even where those consignees share a primary address and even when those parcels were directed to a locker bank following an unsuccessful delivery attempt to the same address on the same day.”); claim 1 (“one or more parcels having a consignee”)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 
The modified Torres fails to disclose an input device configured to allow the person to input the number of lockers required during the storage event.  Janwadkar discloses an input device configured to allow the person to input the number of lockers required during the storage event (p. 9, second full paragraph).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Torres such that the invention includes an input device configured to allow the person to input the number of lockers required during the storage event, as disclosed by Janwadkar, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The modified Torres fails to disclose wherein the controller simultaneously deactivates multiple locking portions to which a delivery person is delivering.  Levy discloses wherein the controller simultaneously deactivates multiple locking portions to which a delivery person is delivering (paragraph [0056] (“In at least one embodiment, a user device may send, via the network, to the lock interface 112 or control terminal 110, signals that include a request to open at least one of the electronic locks 103a-n.”); paragraph [0089] (“For example, a request may include user authentication information, password, identifier(s) of electronic lock(s), etc.”); paragraph [0090] (“Output signals 211a-d are sent by the processor 210 to open corresponding electronic locks.  In an embodiment, the output signals 211a-d may be sent at the same time to open the corresponding electronic locks simultaneously.”); paragraph [0100] (computer system); paragraph [0135] (“In at least one alternative embodiment, the optional user devices 130a-n of the storage system 600 may include handheld devices used by the delivery service that send requests to open at least one of the locks so that a package(s) may be dropped off in the room(s) (or other storage areas), and/or the returned or unclaimed packages may be picked up.”); paragraph [0140] (“Optional storage areas 611a-n are secured storage compartments or spaces in storage locations 608 for temporarily holding or storing articles or items, and may be accessible by both delivery services and intended recipients.  In an embodiment, optional storage areas 611a-n may be lockers or rooms.”)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Torres such that the controller simultaneously deactivates multiple locking portions to which a delivery person is delivering, as disclosed by Levy, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torres in view of Robinson in further view of Janwadkar in further view of Levy in further view of Guzman.
As per Claim 7, the modified Torres fails to disclose wherein the identifier comprises a list of recipients and a means to allow the person to select a recipient from the list.  Guzman discloses wherein the identifier comprises a list of recipients and a means to allow the person to select a recipient from the list (paragraph [0021]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Torres such that the identifier comprises a list of recipients and a means to allow the person to select a recipient from the list, as disclosed by Guzman, since the claimed invention is merely a combination of old elements, and in the 

As per Claim 8, Torres further discloses wherein the list of recipients originates from the recipient information residing on an apartment building central server or data base (paragraph [0086]). 

As per Claim 9, Torres further discloses wherein the plurality of lockers contains lockers of at least two different sizes, and wherein the inputter prompts the delivery person to input the desired size of the lockers (paragraph [0023]; paragraph [0056]).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torres in view of Robinson in further view of Janwadkar in further view of Levy in further view of Guzman in further view of Mayer.
As per Claim 10, the modified Torres fails to disclose wherein if a particular size of locker is not available for the task, the next larger size of locker is used.  Mayer discloses wherein if a particular size of locker is not available for the task, the next larger size of locker is used (claim 8).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Torres such that if a particular size of locker is not available for the task, the next larger size of locker is used, as disclosed by Mayer, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torres in view of Robinson in further view of Janwadkar in further view of Levy in further view of Elberbaum.
As per Claim 11, Torres further discloses wherein a number of packages being delivered are for a particular recipient (paragraph [0069] (plural parcels for a resident)); wherein the central control unit notifies the recipient of the package received (paragraph [0026]; paragraphs [0069]-[0070]).
The modified Torres fails to disclose an input device configured to allow the delivery person to input the number of packages being delivered during the delivery event.  Robinson further discloses an input device configured to allow the delivery person to input the number of packages being delivered during the delivery event (paragraph [0087] (number of parcels)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Torres such that the invention includes an input device configured to allow the delivery person to input the number of packages being delivered during the delivery event, as disclosed by Robinson, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The modified Torres fails to disclose wherein a plural number of packages for the recipient is communicated to the recipient.  Elberbaum discloses wherein a plural number of packages for the recipient is communicated to the recipient (paragraph [0054]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Torres such that a plural number of packages for the recipient is communicated to the recipient, as disclosed by Elberbaum, since the claimed invention is merely a combination of old .

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torres in view of Robinson in further view of Janwadkar in further view of Varman in further view of Elberbaum in further view of Levy.
As per Claim 12, Torres discloses:
- a system for delivering two or more packages to a recipient, with each package having a package identifier, by a delivery person who is different than the recipient in a location with multiple recipients (paragraph [0002] (delivery of parcels to lockers); paragraph [0014] (residents/tenants; if multiple residents, at least one must be different from a particular delivery person); paragraph [0035] (identify parcels by scanner; courier); paragraph [0069] (plural parcels for a resident));
- a plurality of lockers arrayed in a vertical plane, each locker having an interior space and a door that when opened allows access to the interior space (Figure 1);
- a locking portion associated with each door for allowing the door to open when in the unlocked state and remain closed when in the locked state (paragraph [0032] (locking systems));
- a central control unit comprising an authentication portion adapted to verify the status of the delivery person, an identifier to allow the delivery person to identify a recipient, and a controller configured to deactivate the locking portions on the individual lockers (paragraph [0023] (computer); paragraph [0026] (courier is able to input a way to identify the recipient); paragraph [0049] (courier code); paragraph [0069] (recipient code); paragraph [0070] (unlock));
- wherein a number of packages being delivered are for a particular recipient (paragraph [0069] (plural parcels for a resident));
- wherein plural lockers are used to deliver packages to the intended recipient (paragraphs [0069]-[0070] (multiple lockers for one recipient));
- wherein upon authentication of the delivery person, identification of a recipient and the number of lockers for packages to be delivered to the identified recipient during the delivery event, the controller deactivates the number of locking portions for the number of packages to be delivered to the identified recipient, and the delivery person places the packages in the interior space of each locker opened by a deactivated lock and closes the associated door (paragraphs [0056]-[0068] (drop off); paragraphs [0069]-[0070] (multiple lockers for one recipient));
- wherein the central control unit is adapted to notify the recipient of the package received for that recipient and provide an authentication to the recipient to subsequently communicate to the controller to deactivate the locking portions of the required lockers in order to retrieve the packages (paragraph [0026]; paragraphs [0069]-[0070]).
Torres fails to disclose wherein the two or more packages are delivered to the recipient during a single delivery event.  Robinson discloses wherein the two or more packages are delivered to the recipient during a single delivery event (paragraph [0079] (“In other embodiments, the system is configured to facilitate delivery of a plurality of parcels having two or more intended recipients to a particular locker bank and further facilitate placement of each of the plurality of parcels having the same intended recipient into a particular locker.  For example, following an unsuccessful delivery of three parcels to a particular address that is shared by two roommates, the systems may facilitate delivery of those parcels to a suitable locker bank.  If one of the three parcels is addressed to a first roommate, and two of the three parcels are addressed to a second roommate, the system may be configured to facilitate placement of the parcel addressed to the first roommate in a first locker and the parcels addressed to the second roommate in a second locker.”; “As will be understood more fully in the context of the Consignee Parcel Release Module described below, the system may be configured to generate separate PIN numbers for parcels having different consignees, even where those consignees share a primary address and even when those parcels were directed to a locker bank following an unsuccessful delivery attempt to the same address on the same day.”); claim 1 (“one or more parcels having a consignee”)).  It would have 
The modified Torres fails to disclose an input device configured to allow the delivery person to input the number of packages being delivered during the delivery event.  Robinson further discloses an input device configured to allow the delivery person to input the number of packages being delivered during the delivery event (paragraph [0087] (number of parcels)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Torres such that the invention includes an input device configured to allow the delivery person to input the number of packages being delivered during the delivery event, as disclosed by Robinson, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The modfied Torres fails to disclose an input device configured to allow the person to input the number of lockers required during the storage event.  Janwadkar discloses an input device configured to allow the person to input the number of lockers required during the storage event (p. 9, second full paragraph).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Torres such that the invention includes an input device configured to allow the person to input the number of lockers required during the storage event, as disclosed by Janwadkar, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The modified Torres fails to disclose wherein there is only one package assigned to each locker.  Varman discloses wherein there is only one package assigned to each locker (paragraph [0115] (thus, number of lockers for recipient = number of packages for recipient)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Torres such that there is only one package assigned to each locker, as disclosed by Varman, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The modified Torres fails to disclose wherein a plural number of packages for the recipient is communicated to the recipient.  Elberbaum discloses wherein a plural number of packages for the recipient is communicated to the recipient (paragraph [0054]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Torres such that a plural number of packages for the recipient is communicated to the recipient, as disclosed by Elberbaum, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The modified Torres fails to disclose wherein the controller simultaneously deactivates multiple locking portions to which a delivery person is delivering.  Levy discloses wherein the controller simultaneously deactivates multiple locking portions to which a delivery person is delivering (paragraph [0056] (“In at least one embodiment, a user device may send, via the network, to the lock interface 112 or control terminal 110, signals that include a request to open at least one of the electronic locks 103a-n.”); paragraph [0089] (“For example, a request may include user authentication information, password, identifier(s) of electronic lock(s), etc.”); paragraph [0090] (“Output signals 211a-d are sent by the processor 210 to open corresponding electronic locks.  In an embodiment, the output signals 211a-d may be sent at the same time to open the corresponding electronic locks simultaneously.”); paragraph [0100] .

Claims 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torres in view of Robinson in further view of Janwadkar in further view of Varman in further view of Elberbaum in further view of Levy in further view of Guzman.
As per Claim 13, the modified Torres fails to disclose wherein the identifier comprises a list of recipients and a means to allow the person to select a recipient from the list.  Guzman discloses wherein the identifier comprises a list of recipients and a means to allow the person to select a recipient from the list (paragraph [0021]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Torres such that the identifier comprises a list of recipients and a means to allow the person to select a recipient from the list, as disclosed by Guzman, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 14, Torres further discloses wherein the list of recipients originates from the recipient information residing on an apartment building central server or data base (paragraph [0086]). 

As per Claim 15, the modified Torres fails to disclose wherein the list of recipients originates from a store merchandise control system adapted to contain a list of customers in its system.  However, Torres does disclose this feature with respect to other locker systems (paragraph [0012]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Torres such that the list of recipients originates from a store merchandise control system adapted to contain a list of customers in its system; in doing so, it would be incorporating this feature from other locker systems, as disclosed by Torres, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 16, Torres further discloses wherein the plurality of lockers contains lockers of at least two different sizes, and wherein the inputter prompts the delivery person to input the desired size of the lockers (paragraph [0023]; paragraph [0056]).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torres in view of Robinson in further view of Janwadkar in further view of Varman in further .
As per Claim 17, the modified Torres fails to disclose wherein if a particular size of locker is not available for the task, the next larger size of locker is used.  Mayer discloses wherein if a particular size of locker is not available for the task, the next larger size of locker is used (claim 8).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Torres such that if a particular size of locker is not available for the task, the next larger size of locker is used, as disclosed by Mayer, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
a.  Davis, US 8740319 B1 (recessed ganging lock and storage cabinet therewith);
b.  Jenkins, U.S. Patent No. 5,794,844 (multi-point locking system);
c.  Crean, US 20050140171 A1 (locking mechanism for recreational vehicle baggage door).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ERB whose telephone number is (571)272-7606.  The examiner can normally be reached on M - F, 11:30 AM - 8 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






nhe

/NATHAN ERB/Primary Examiner, Art Unit 3628